           Case 1:19-cr-10459-RWZ Document 630 Filed 03/25/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                        )
                                                )
v.                                              )
                                                )       19-cr-10459-RWZ
MICHAEL CECCHETELLI et al,                      )
                                                )


 JOINT MOTION FOR ENTRY OF A GLOBAL TEMPORARY PROTECTIVE ORDER

          Pursuant to Rule 16 of the Federal Rules of Criminal Procedure and Local Rule 116, the

United States and all defendants hereby jointly submit an agreed temporary protective order,

attached as Exhibit A, which will allow the United States and the defendants to proceed with the

production, and review by the defense, of discovery in this matter while the United States and the

defendants undertake to agree upon, or litigate, the terms of a Final Protective Order as requested

by the Court in its February 12, 2020 Order [D. 508].

          This temporary protective order shall remain in effect until the entry of a subsequent

protective order, or, until such time as the Court declines to issue any protective order.

          Without prejudice to any arguments to be made with respect to the entry, scope, or denial,

of any future protective order in this matter, the United States and the above captioned

defendants wish to proceed with the production, and review by the defense, of discovery in this

matter.

          Further, without prejudice to any arguments to be made with respect to the entry, scope,

or denial, of any future protective order in this matter, the parties to this agreement agree that a

temporary protective order for the discovery materials is warranted while the parties continue to

litigate the terms of a subsequent protective order.




                                                    1
         Case 1:19-cr-10459-RWZ Document 630 Filed 03/25/20 Page 2 of 2



       WHEREFORE, the United States and the above captioned defendants jointly request that

this Court enter the proposed temporary protective order attached hereto as Exhibit A.


                                              Respectfully submitted,

                                              ANDREW LELLING
                                              UNITED STATES ATTORNEY

                                      By:     /s/ Mark J. Grady
                                              Mark J. Grady
                                              Assistant U.S. Attorney

                                    Certificate of Compliance
        The government has conferred with representatives for all defense counsel with respect to
the protective order and those attorneys, on behalf of all, join the motion for the reasons stated
herein.

                                              /s/ Mark J. Grady
                                              Mark J. Grady, Assistant U.S. Attorney

                                        Certificate of Service
        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).
                                                /s/ Mark J. Grady
                                                Mark J. Grady, Assistant U.S. Attorney
Dated: March 25, 2020




                                                 2
